Citation Nr: 1628417	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-09 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Appellant served on Active Duty for Training (ACDUTRA) from September 1974 to January 1975. The Appellant also has multiple periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) with the Nebraska National Guard between January 1975 and February 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In September 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In November 2014, the Board remanded the claim for additional development. The claim has since returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

1. The Veteran had excessive noise exposure during active duty for training.

2. The Veteran is competent to report having experienced tinnitus during active duty for training and thereafter.






CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In this case, the Board is granting in full the claim of entitlement to service connection for tinnitus. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Principles

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331   (2013). Continuity of symptomatology requires the chronic disease to have manifested in service. 38 C.F.R. § 3.303(b). In service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for tinnitus. For the reasons stated below, the Board finds that service connection for tinnitus is warranted.

Analysis

The Veteran asserts that his current tinnitus disability is due to the acoustic trauma he experienced during service. The Veteran testified before the Board in September 2013 that his military occupational specialty was "155 howitzer driver," and this is confirmed by his report of separation and record of service. He explained that the motor propelling the howitzer sits less than two feet away from the ears of the driver. Additionally, during ACDUTRA, they would fire the howitzer fifteen to twenty times a day, as well as qualify on the 50 caliber machine gun, and small arms. The Veteran also testified that after driving and shooting the howitzer during ACDUTRA he would often have ringing in his ears that continued after the events. 

Service treatment records do not show complaints of or treatment for tinnitus. However, the Veteran testified that he was exposed to gunfire and engine noise while in service, and that he has continued to suffer from ringing in his ears since ACDUTRA. It is noted that the Veteran was exposed to excessive noise while in service, as he is service-connected for hearing loss based on hazardous noise exposure incurred during service.

The evidence of record documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that he currently has ringing in his ears. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the Veteran was competent to as to the ringing in his ears because ringing in the ears is capable of lay observation). Because tinnitus is observable by a layperson, the Board finds the Veteran's observation both competent and credible evidence of a current disability.

The Board further recognizes that, in this case, the Veteran himself is of the opinion that such a link exists between his current tinnitus and active service. As the Veteran testified at his hearing, his tinnitus began at the same time, or shortly after, his exposure to in service excessive noise exposure. While a lay person, he is capable of opining on medical questions that fall within the realm of common knowledge. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). Tinnitus, or ringing in the ears, may be observed and described by a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Pursuant to the Board's remand, the Veteran was afforded another VA audiological examination in March 2015. The examiner noted the Veteran's complaint of tinnitus and, after a review of the Veteran's file and service military records, determined that an opinion regarding the etiology of the Veteran's tinnitus could not be reached without resorting to speculation due to conflicting information. The examiner explained that the Veteran currently reported the onset of his tinnitus began in the early 1980s, but other records contained in his file suggested that his tinnitus began sometime in the mid-1980s. The examiner also noted that these dates did not relate to service, but were instead during his post-service career working for the railroad.

The Board finds the Veteran's statements as to tinnitus since service to be credible. 
Although the March 2015 VA examiner notes that the Veteran's onset of tinnitus began sometime in the 1980s and may have been caused while working for the railroad, at his hearing, the Veteran clarified during the hearing that he has had ringing in his ears since ACDUTRA, which has continued and worsened with age. Accordingly, any doubt regarding the onset of the Veteran's current tinnitus must be resolved in the Veteran's favor. 

Following a review of the medical and lay evidence of record, the Board finds the competent and credible statements of the Veteran as to ongoing tinnitus since ACDUTRA to be of equal weight as the medical opinion. Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus began in service. Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that evidence of noise exposure, current tinnitus, and continuity of symptoms since ACDUTRA, support a grant of entitlement to service connection for tinnitus. See Walker, 708 F.3d 1331; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


